Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response of 12/18/2020 has been entered.  The examiner will address applicant's remarks at the end of this office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 10, 20, the applicant claims “identifying by the cognitive application a component and associated capability for implementing one or more of the technical requirements” (claiming two things: 1) a component in a generic sense, and 2) a capability for implementing).  From a review of the specification it is not clear what the claimed “component” is.  It is not clear what the scope of this terminology is.  The language of a “component” is not discussed in the specification other than to say that a realizing component is being identified.  For example, paragraphs 003 and 064 disclose the identification of a realizing component but do not provide any guidance as to what component is.  The applicant has amended the claim to delete the word “realizing” to describe the claimed component but the claimed function is the same and the 112b issue remains, it is just that the claim is potentially a little broader now by just referring to a component instead of the disclosed and previously claimed realizing component.  It was not clear what was meant by the terminology of “a component”.  The boundaries imposed on the claim by the lanague “a component” is not clear this and this renders the claims indefinite.  What is the claimed component?  This is not clear.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
For claims 1, 10, 20, the applicant claims the identifying a component.  While the specification does disclose that a realizing component is being identified, nothing further has been disclosed about what the realizing component is or how it is being determined (The language of a component in light of the specification, is claiming the same component as the realizing component, just in somewhat broader terms).  In terms of written description, the applicant appears to be claiming a genus that identifies a component in any and all manners where the specification does not even disclose a single manner in which the applicant is identifying the disclosed realizing component that the recitation to “a component” is still trying to claim.  The vague and broad disclosure to identifying a realizing component without explaining what the realizing component is or how it is being identified does not satisfy the written description portion of 112a for the claimed limitation reciting that a component is being identified.  The applicant has not disclosed the manner by which the claimed invention is achieving the claimed results such that possession has been shown for the written description portion of 112a.  
For claims 1, 10, 20, the applicant recites that “traceability” is provided though a hierarchy between the realizing component and capability, business requirements, and technical requirements.  However, the manner in which the actual traceability is being provided is not disclosed.  Paragraph 019 discloses that it is a person that is the one that is enabled to determine end to end traceability.  This does not amount to a sufficient disclosure that conveys possession of the claimed invention to one of skill in 

Response to arguments	
The comments regarding the 35 USC 112a and 112b rejections are noted, but do not address the issue at hand in the rejections.  The applicant has not explained anything about how or why written description support is found in the specification for the claimed “a component” and the providing of the traceability, and/or what is meant by claiming the identifying of a component (112b).  The applicant has just argued that the claim has been amended to no longer recite previous language.  This is not persuasive because the claim amendment just broadened the claim and has not changed the scope in any manner such that the rejections have been overcome.  
The 101 rejection has been withdrawn in view of the amendment to the claims and the arguments from the applicant.  The claims are considered to recite sufficient additional elements at the 2nd prong of the eligibility analysis to provide for integration into a practical application.  This will be set forth in a reasons for allowance if and when the application is allowed.  The integration into a practical application is provided by the additional elements of:
a cognitive application
classifying, by the cognitive application using machine learning, each of the plurality of requirements using a neural parser trained to identify the requirements as either a business requirement or a technical requirement; 
determining, by the cognitive application, a hierarchy including a plurality of levels of business requirements and technical requirements from the requirement process document based on training of the cognitive application using ground truth information that comprises relationships between business requirements and technical requirements; 

The claim does more than just link the alleged abstract idea to computer implementation and the use of machine learning in general, and the combination of the above limitations considered to be a meaningful limit on the claim scope that provides for integration into a practical application according to the 2019 PEG.  The use of machine learning in the claimed manner that includes the training of the cognitive application with the specific claimed data and the use of the trained application to determine the hierarchy of levels of business requirements and technical requirements is claiming the use of technology in a specific manner and amounts to more than a mere instruction for one to use machine learning with a trained model in general.  This position is considered to be consistent with the guidance set forth in the 2019 PEG.    

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DENNIS W RUHL/Primary Examiner, Art Unit 3687